Case 1:20-cv-20214-MGC Document5 Entered on FLSD Docket 01/21/2020 Page 1 of 1

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
SOUTHERN District of Florida

Case Number: 20-CV-20214

Plaintiff:
vs.

OJF2020001092

 

 

 

 

Defendant:
FOX AUTOMOTIVE, INC.

For:

Ronald E. Stern

THE ADVOCACY LAW FIRM, P.A.
1250 East Hallandale Beach Blvd
Suite 503

Hallandale Beach, FL 33009

Received by OJF SERVICES, INC. on the 17th day of January, 2020 at 12:47 pm to be served on FOX AUTOMOTIVE, INC.
FOX, STEVEN AS REGISTERED AGENT, 19226 W. DIXIE HWY, N. MIAMI BEACH, FL 33180.

|, HERBERT SCHWARTZ, do hereby affirm that on the 20th day of January, 2020 at 10:00 am, I:

CORPORATE - REGISTERED AGENT: served by delivering a true copy of the SUMMONS AND COMPLAINT with the date
and hour of service endorsed thereon by me, to: STEVEN FOX as Registered Agent At the address of: 19226 W. DIXIE
HWY, N. MIAMI BEACH, FL 33180 for FOX AUTOMOTIVE, INC. FOX, STEVEN AS REGISTERED AGENT, and informed
said person of the contents therein, in compliance with state statutes.

| CERTIFY THAT | AM OVER THE AGE OF 18, HAVE NO INTEREST IN THE ABOVE ACTION, AND THAT!| AMA
CERTIFIED PROCESS SERVER, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT IN WHICH THE PROCESS WAS
SERVED. "UNDER PENALTY OF PERJURY, | DECLARE THAT | HAVE READ THE FOREGOING (DOCUMENT) AND THAT
THE FACTS STATED IN IT ARE TRUE, 92.525.

LZ

HERBERT SCHWARTZ
CPS#738

 

OJF SERVICES, INC.
13727 S.W. 152nd Street
P.M.B. 354

Miami, FL 33177

(786) 293-5750

Our Job Serial Number: OJF-2020001092

Copyright ‘> 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1g
